DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.

Applicants' arguments, filed 07/28/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-3, 7, 8 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016). 
Bernard discloses a composition comprising at least one thermoplastic elastomer, at least one adhesive polymer, and at least one filler and applying the composition to skin to tighten the skin (abstract). The thermoplastic elastomer may be amorphous and chosen from block copolymers (¶ [0021]). The thermoplastic elastomer may be a diblock copolymer (¶ [0023]). Suitable amorphous diblock copolymers include styrene-ethylene/propylene copolymers (i.e. claimed thickener) (¶ [0026]). The thermoplastic elastomer may be present in the composition in an amount up to about 25% (¶ [0034]). Suitable fillers include silica silylate (i.e. claimed filler) (¶ [0067]). The at least one filler may be present in a total amount ranging from about 0.1% to about 20% by weight (¶ [0070]). The at least one adhesive polymer may be present in the composition in an amount up to 25% (¶ [0037]). The adhesive polymer may be chosen from acrylic type film formers (¶ [0059]). Non-limiting examples of such film forming agents include copolymers containing at least one apolar monomer, at least one olefinically unsaturated monomer, and at least one vinylically functionalized monomer (¶ [0060]). Examples of apolar monomers include isobutyl acrylate (¶ [0061]). Examples of olefinically unsaturated monomers include acrylic acid and hydroxypropyl acrylate (¶ [0062]). Examples of vinylically functionalized monomers include isobornyl acrylate (¶ [0063]). Exemplary acrylic type film formers include copolymers of acrylic acid, isobutyl 
The prior art discloses a composition containing styrene-ethylene/propylene copolymer (i.e. thickener) (¶ [0026]), silica silylate (i.e. filler) (¶ [0067]), copolymer of acrylic acid, isobutyl acrylate and isobornyl acrylate (i.e. hydrophobic film former) (¶ [0064]), and isoparaffin (i.e. volatile hydrocarbon) (¶ [0074]). Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
In regards to the amount of thickener, filler, hydrophobic film former, and volatile hydrocarbon recited in the instant claims, Bernard discloses up to about 25% styrene-ethylene/propylene copolymer (i.e. thickener), about 0.1% to about 20% filler, up to 25% hydrophobic film former, and up to about 95% volatile hydrocarbon. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
	In regards to instant claims 1 and 17 reciting wherein a weight ratio of the at least hydrophobic film former to the at least one thickener is 1:2 to 8:1, Bernard discloses up to 25% hydrophobic film former and up to about 25% styrene-ethylene/propylene copolymer (i.e. thickener). As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed weight ratio from the teachings of the prior art. 
	In regards to instant claims 16 and 18 reciting wherein the composition is free of dimethicone crosspolymer, Bernard discloses wherein silicone elastomers, such as 
	In regards to instant claim 17 reciting acrylates/isobornyl acrylate copolymer, Bernard discloses wherein the adhesive polymer may be a copolymer of isobutyl acrylate, hydroxypropyl acrylate, and isobornyl acrylate. 

Response to Arguments
	Applicant argues that Bernard mentions styrene ethylene/propylene copolymer as one example of an amorphous diblock copolymer, but does not use it in any examples. 
	The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to working examples. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Bernard does not appear to explicitly mention any of the claimed film formers and it does not appear to use any of them in any of its examples. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, Bernard specifically discloses copolymers of acrylic acid, isobutyl acrylate and isobornyl acrylate in paragraph [0064]. Also, in regards to instant claims 17 and 19 reciting acrylates/isobornyl acrylate copolymer, Bernard discloses wherein the adhesive polymer may be a copolymer of isobutyl acrylate, hydroxypropyl acrylate, and isobornyl acrylate in paragraphs [0060]-[0063]). Furthermore, as discussed above, a prior art reference is evaluated for all that it 

	Applicant argues that there is no reason to selectively pick out the components described in Bernard for combination according to the instant claims.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, it would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414). As such, Applicant’s argument is unpersuasive.
	
2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Manning et al. (US 2017/0189299, Jul. 6, 2017).
	The teachings of Bernard are discussed above. Bernard does not disclose wherein the composition comprises polymethylsilsesquioxane. 
	However, Manning et al. disclose a composition comprising at least one cosmetic powder. Cosmetic powders can be used to help formulate compositions that are smooth and soft on the skin. Representative cosmetic powders include 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.1% to about 25% polymethylsilsesquioxane into the composition of Bernard motivated by the desire to formulate the composition to be smooth and soft on skin as taught by Manning et al. 

3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Asano et al. (US 2006/0127424, Jun. 15, 2006). 
The teachings of Bernard are discussed above. Bernard does not disclose wherein the composition comprises about 2 to about 35% polyamide-8. 
However, Asano et al. disclose a cosmetic composition comprising polyamide particles (abstract). Use of porous polyamide particles in the form of sphere, cylinder or dumbbell having a large surface area and a large oil absorbing capacity as additives in cosmetics show excellent light scattering performance and lipid absorbing effect on a skin surface so as to effectively diminish abnormal light reflection on the skin surface and effectively shield defects on the skin such as wrinkles and pits, when the cosmetics are applied to the skin (¶ [0004]). The cosmetic composition contains 5 to 20 wt. % of the porous polyamide particles (¶ [0014]). Suitable polyamides include polyamide 8 (¶ [0032]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 5 to 20 wt. % polyamide-8 into the composition of Bernard motivated by the 
	In regards to instant claim 1 reciting wherein a weight ratio of the at least hydrophobic film former to the at least one thickener is 1:2 to 8:1, Bernard discloses up to 25% hydrophobic film former and Asano et al. disclose 5 to 20% polyamide-8. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed weight ratio from the teachings of the prior art. 

4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Hwang et al. (US 2015/0342845, Dec. 3, 2015). 
	The teachings of Bernard are discussed above. Bernard does not disclose wherein the composition comprises about 2 to about 35% VP/eicosane copolymer. 
	However, Hwang et al. disclose a cosmetic composition comprising a skin adhesion promoter (abstract). Suitable skin adhesion promoters include VP/eicosene copolymer. The skin adhesion promoter is present in an amount of about 0.05 wt. % to about 15.0 wt. % (¶ [0012]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.05 wt. % to about 15.0 wt. % VP/eicosene copolymer into the composition of Bernard motivated by the desire to enhance skin adhesion of the composition as taught by Hwang et al. 
	In regards to instant claim 1 reciting wherein a weight ratio of the at least hydrophobic film former to the at least one thickener is 1:2 to 8:1, Bernard discloses up . 

5.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Brown et al. (US 2006/0263308, Nov. 23, 2006).
	The teachings of Bernard are discussed above. Bernard does not disclose wherein the composition comprises about 1 to about 10% of at least one non-ionic surfactant. 
	However, Brown et al. disclose an emulsion composition comprising an effective amount of a surfactant which is capable of causing the water phase and the oil phase to form an emulsion having stability for two weeks at 50⁰C. Suitable surfactants include non-ionic silicone surfactants. Suggested ranges of surfactant are in the range of about 0.1-20% (¶ [0055]). Suitable nonionic silicone surfactants include lauryl PEG-9 polydimethylsiloxyethyl dimethicone (¶ [0074]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.1-20% lauryl PEG-9 polydimethylsiloxyethyl dimethicone into the composition of Bernard since the composition may be in the form of an emulsion and about 0.1-20% lauryl PEG-9 polydimethylsiloxyethyl dimethicone is effective for forming emulsions having stability for two weeks as taught by Brown et al. 


Response to Arguments
	Applicant argues that one would not look to Brown for combination with Bernard. Bernard seeks to provide transparent and natural looking skin tightening compositions. Brown, however, seeks to add color to the skin. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Bernard discloses in paragraph [0093] wherein the composition may further include at least one colorant. Therefore, Brown’s color cosmetic does not teach away. As such, Applicant’s argument is unpersuasive.

6.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Jones (US 2011/0171148, Jul. 14, 2011).
	The teachings of Bernard discussed above. Bernard does not disclose wherein the composition comprises about 1 to about 10% of at least one dispersant.
	However, Jones discloses a composition in the form of an emulsion (or dispersion) (¶ [0013]). The dispersion may contain a dispersing agent in order to improve the properties thereof. The dispersing agent is suitably present in the range from 1 to 30% (¶ [0055]). Polyhydroxystearic acid is a preferred dispersing agent (¶ [0056]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 1 to 30% polyhydroxystearic acid into the composition of Bernard since the composition may be in the form of a dispersion (i.e. emulsion) and 1 to 30% . 

Response to Arguments
	Applicant argues that Jones does not cure the deficiencies of Bernard.
	The Examiner submits that Applicant’s argument with regards to Bernard are addressed above and are unpersuasive. Therefore, the rejection is maintained. 

7.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Brown et al. (US 2006/0263308, Nov. 23, 2006), and further in view of Jones (US 2011/0171148, Jul. 14, 2011).
	The teachings of Bernard and Brown et al. are discussed above. Bernard and Brown et al. do not disclose wherein the composition comprises about 0.5 to about 10% of at least one dispersant.
	However, Jones discloses a composition in the form of an emulsion (or dispersion) (¶ [0013]). The dispersion may contain a dispersing agent in order to improve the properties thereof. The dispersing agent is suitably present in the range from 1 to 30% (¶ [0055]). Polyhydroxystearic acid is a preferred dispersing agent (¶ [0056]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 1 to 30% polyhydroxystearic acid into the composition of Bernard since the composition may be in the form of a dispersion (i.e. emulsion) and 1 to 30% . 

Response to Arguments
	Applicant argues that Brown and Jones does not cure the deficiencies of Bernard.
	The Examiner submits that Applicant’s argument with regards to Bernard are addressed above and are unpersuasive. Therefore, the rejection is maintained. 


Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRACY LIU/Primary Examiner, Art Unit 1612